DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

 Response to Amendment
The amendment filed on 05/10/2021 has been entered. Claim(s) 1-3, 5-8, 11-19, 21-22 is/are pending in the application. 

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected plant, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.
Claim Interpretation
Classifying is considered to be a step of separation, which divides the granulated powder into two distinct products with different concentrations of impurities and an additional criterion (typically powder size).

Regarding Claim 22, the claim limitation “wherein the repeating of the step of classifying is performed without comminuting the second fraction” is interpreted to require that after pulverizing the initial powder followed by an initial dynamic classification into a fine and coarse stream, the coarse stream is reclassified without going undergoing further pulverization, and because of the claim 1 limitation “-repeating the step of classifying at least once so that the second fraction is divided into at least two further fractions…”, the step of reclassification must be capable of breaking the second stream into two additional streams.  


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-14, 21 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Kaneko et al. (US20020129874A1).
Regarding Claim 1-3, 6-8, 11-12, Kaneko teaches a method of forming a rare earth magnet comprising the steps of providing a magnetic material with inevitable impurities such as H and O at only impurity levels [0050] therefore considered to meet the limitation of “low level of impurity” as inevitable impurities by definition are considered to be minor unavoidable constituents; the alloy is then pulverized into fine and coarser powders [0052] [0059] before being dynamically classified to separate the coarse and fine particles by particle size. [0072] 
Kaneko teaches that during classification, particles of a certain particle size are allowed to pass, and larger particles are rejected and sent back to the pulverizer to be classified again [0072] thereby meeting the reading on the claim limitation of repeatedly classifying until the rejected particles are broken down into steams that can be separated in the classifier into one stream of superfine particles which are blown out of the system to the exhaust and the desired particle fraction small enough to pass which to be used as the starting material for the manufacture of rare earth magnets. [0072-0073]
Kaneko is silent regarding the amount of impurities in the fine and coarse fractions, however, as applicant admits in Claim 3, the first fraction with the first concentration of impurities is formed by a small/fine particle sizes and the the second fraction with lower impurities is formed by a larger particle size. It is See MPEP 2112.01(I)). 
Regarding Claim 5, 10, and 21, Kaneko is silent regarding how much impurities of the second fraction were removed during classification, however since claim 5 indicates that the concentration of impurities decreases in the claimed range by classifying the powdery intermediate product into the at least two fraction; and the prior art teaches an identical classification method into two fractions by particle size. Therefore the claimed loss in impurity during classification is considered to be present in the prior art under the expectation that products made by identical processes have identical properties. (See MPEP 2112.01)
Regarding Claim 13, Kaneko teaches the powder is handled under inert gas conditions during pulverization [0071] and classification [0073].
Regarding Claim 14, Kaneko teaches an excipient is added during grinding [0083]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US20020129874A1) as applied to claim 1, in view of Hagemeier et al. (US20160001327A1).
Regarding Claim 22, Kaneko teaches the use of a dynamic classifier after pulverizing, but does not teach the coarse powder is re-classified without being pulverized further. However, Hagemeier teaches a method for classifying granular feedstock using a dynamic classifier (abstract) where in the classification zone, which comprises baffles [0048] which serve to increase torque and serve to break down coarse agglomerated particles in the classifier so .  


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US20020129874A1) as applied to claim 1, in view of Guenter et al. (US20140306044A1).
Regarding Claim 22, Kaneko teaches the use of a dynamic classifier after pulverizing, but does not teach the coarse powder is re-classified without being pulverized further. However, Guenter teaches a method for classifying granular feedstock using a static and dynamic classifier/sifter (abstract) where in the classification zone, which comprises baffles where the dynamic sifter can have baffles in the form of “stumbling edges” which serve to break down coarse . 


Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
Argument 1:
	Regarding the Kaneko reference, applicant argues Kaneko fails to describe at least one classifier which divides the powdery intermediate product into at least two fractions so that impurities are sorted out into a first fraction having at least a first concentration of impurities accumulated therein and a second fraction having no impurities or least a second concentration of impurities therein, the second concentration being lower than the first. Namely applicant implies that although the prior art teaches a similar magnetic based powder is being separated 
	Regarding Claim 22, Applicant further argues “the present invention involves a first classifier process and a subsequent classifier process without comminuting the second fraction”(Page 7 of arguments). This argument is considered moot, as the secondary references of Hagemeier and Guenter each teach this limitation for the express purpose of improving classification efficiency and operating costs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736